Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's election with traverse of Species D in the reply filed January 13, 2022 is acknowledged.  
The traversal is on the ground(s) that prior art search for the elected invention/species overlaps with that of the non-elected inventions/species.
This is not found persuasive because the different species require search and consideration of different features, respectively; and applicant does not allege that the species would be clearly obvious over each other.
Thus, the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 12 and 19 are objected to because of the following informalities: the term” invertor” in claims 12 and 19 should be changed to “inverter”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0261865 to Pasqualini.
With respect to claim 1, Pasqualini discloses in Fig. 6 an apparatus comprising: 
a first voltage domain circuit (e.g., 610) including a first circuit component configured to provide a first digital output signal (e.g., ND1), wherein the first voltage domain circuit (e.g., 610) is configured to receive a first supply voltage (e.g., VDDINT) and wherein the first digital output signal (e.g., ND1) has high and low states and the voltage of the high state is based on the first supply voltage (e.g., VDDINT); 
a second voltage domain circuit (e.g., 614) comprising a second circuit component (e.g., SG1), wherein the second voltage domain circuit (e.g., 614) is configured to receive a second supply voltage (e.g., VDDSYS) that is greater (e.g., Para. 10) than the first supply voltage (e.g., VDDINT); 
a level shifter arrangement (e.g., SG2-SG5) configured to receive the first digital output signal (e.g., ND1) and generate a second digital output signal (e.g., ND2) based on the first digital output signal (e.g., ND1) with an increased voltage level of the high state, wherein the level shifter arrangement (e.g., SG2-SG5) is configured to provide said second digital output signal (e.g., ND2) for input to the second circuit component (e.g., SG1); 
wherein the level shifter arrangement (e.g., SG2-SG5) comprises at least one stage (e.g., SG5), the at least one stage (e.g., SG5) comprising an arrangement of one 
the CMOS inverter arrangement (e.g., P11, P21, and N1) of a first of the at least one stages configured to receive the first digital output signal (e.g., ND1) and the CMOS inverter arrangement of a final stage (e.g., SG3) of the at least one stages configured to output said second digital output signal (e.g., ND2 via SG3-SG2).  
With respect to claim 2, the level shifter arrangement (e.g., SG2-SG5) comprises at least two stages comprising a first stage and a second stage; 
wherein the first stage (e.g., SG5) comprising a first arrangement of one or more diode-connected PMOS transistors (e.g., VDB6), a source terminal of at least one of said one or more diode-connected PMOS transistor (e.g., VDB6) configured to couple to the second supply voltage (e.g., VDDSYS) and a drain terminal of at least one of said one or more diode-connected PMOS transistors coupled to a first CMOS inverter arrangement (e.g., P11, P21, and N1), the first CMOS inverter arrangement (e.g., P11, P21, and N1) having a first terminal coupled to said drain terminal and a voltage reference terminal for coupling to a voltage reference; and 
wherein the second stage (e.g., SG4) comprises a second arrangement (e.g., VDB4) of one or more diode-connected PMOS transistors, a source terminal of at least 
wherein the first CMOS inverter arrangement (e.g., P11, P21, and N1) is configured to receive the first digital output signal (e.g., ND1) and provide a first intermediate digital output signal (e.g., ND7) to the second CMOS inverter arrangement (e.g., P7, P19, P20, and N2) of the second stage, wherein the second CMOS inverter arrangement (e.g., P7, P19, P20, and N2) is configured to receive the intermediate digital output signal (e.g., ND7) and provide the second digital output signal (e.g., via SG4-SG2) for the second circuit component; and 
wherein the first (e.g., VDB6) and second (e.g., VDB4) arrangements of diode-connected PMOS transistors are configured such that that a voltage drop provided by the first arrangement (e.g., VDB6) is greater than the voltage drop provided by the second arrangement (e.g., VDB4).  
With respect to claim 3, the arrangement of one or more diode-connected PMOS transistors (e.g., VDB6) comprises a plurality of diode-connected PMOS transistors connected in series.   
With respect to claim 5, the first arrangement (e.g., VDB6) comprises a plurality of diode-connected PMOS transistors connected in series and the second arrangement (e.g., VDB4) comprises one or more diode-connected PMOS transistors connected in 
With respect to claim 12, the first CMOS inverter arrangement (e.g., P11, P21, and N1) comprises a PMOS transistor (e.g., P11) connected in series with a NMOS transistor (e.g., N1), and wherein the PMOS transistor (e.g., P11) of the first CMOS inverter arrangement has a connection between its source terminal and its back-gate terminal.  
With respect to claim 18, each arrangement (e.g., VDB6) of one or more diode-connected PMOS transistors of each stage comprises a chain of diode-connected PMOS transistors (e.g., VDB6) wherein a first diode-connected PMOS transistor (e.g., P8) in the chain have a source terminal/terminals for coupling to the second supply voltage and a drain terminal/terminals for coupling to zero, one (e.g., P9) or more subsequent diode-connected PMOS transistors in the chain prior to the connection to the first terminal of the CMOS inverter arrangement (e.g., P11, P21, and N1).  
With respect to claim 19, the level shifter arrangement comprises, following the at least one stage (e.g., SG5), at least one additional stage (e.g., SG2) comprising a CMOS inverter arrangement without an arrangement of one or more diode-connected PMOS transistors, the CMOS inverter arrangement of the additional stage (e.g., SG2) comprising a PMOS transistor (e.g., P2) having a source terminal for coupling to receive the second supply voltage, a drain terminal connected, directly or indirectly, to a drain terminal of an NMOS transistor (e.g., N4) and wherein the source terminal of the NMOS .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasqualini.
With respect to claims 15 and 20, Fig. 9 of Pasqualini discloses an output buffer.  Pasqualini fails to disclose that the output buffer in Fig. 9 is used in a wireless communication device.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a wireless communication device may include an output buffer; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Fig. 9 output buffer of Pasqualini for the notoriously well-known wireless communication device using an output buffer because the notoriously well-known wireless communication device .

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842